EVERETT, Chief Judge
(concurring):
If A testifies against B in a criminal trial which results in B’s conviction, it is quite foreseeable that, in turn, B will provide investigators with evidence that is damaging to A. The motive for doing so may be revenge or a desire to curry the favor of law-enforcement officials and thereby obtain a reduction in sentence. Consequently, the Government’s burden is heavy in showing that the evidence later provided by B is not the product of A’s testimony and therefore inadmissible under the rule established in Kastigar v. United States, 406 U.S. 441, 92 S.Ct. 1653, 31 L.Ed.2d 212 (1972). I agree fully with the majority opinion that the Government failed to carry this burden.